MORRIS, Chief Judge.1
We note at the outset that respondent violated Rule 28(b)(5), Rules of Appellate Procedure, by failing to note the assignments of error and exceptions to which each question is addressed immediately after each question in the argument portion of her brief.
Despite this violation, we have carefully reviewed the record and believe that the findings of fact are clearly supported by the evidence. In custody cases, “it is mandatory . . . that the trial judge be given a wide discretion in making his determination and it is clear that his decision ought not to be upset on appeal absent a clear showing of abuse of discretion.” Greer v. Greer, 5 N.C. App. 160, 163, 167 S.E. 2d 782, 784. We find no showing of an abuse of the judge’s discretion in this case. The judgment is therefore,
Affirmed.
Judges Becton and JOHNSON concur.

. The Court’s decision in this case was made and written prior to Chief Judge Morris’s retirement.